DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this application.
Claims 3-5, 8-15 and 17 are amended as part of preliminary amendment.
IDS submitted on 01/09/2020 is being considered.

Allowable Subject Matter
Claims 1-14, 16 and 17 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in phone contact with John R. Lastova (Reg. no. 33,149) on 8/4/2022.
  
The application has been amended as follows:
IN THE CLAIMS


1.	(Currently Amended) A trusted execution environment migration method for a device comprising a multicore processor, the processor operable to execute a rich execution environment (REE) and a trusted execution environment (TEE), the method comprising:	
executing a TEE scheduler in the REE on a first core of the multicore processor;
	subsequent to a migration of the TEE scheduler from the first core to a second core, issuing a request, by the TEE scheduler and to a transition submodule in the TEE, to execute an operations submodule in the TEE, wherein the transition submodule is operable to manage the transition of a core of the processor between execution of the REE and execution of the operations submodule in the TEE, and wherein the transition submodule is executed on the same core as the TEE scheduler; 
	upon execution of the operations submodule, determining if the core on which the operations submodule is executing has changed since 

15.	Canceled.

16.	(Currently Amended) At least one non-transitory, computer-readable medium storing a computer program to control a device to perform a trusted execution environment migration method for a device comprising a multicore processor, the processor operable to execute a rich execution environment (REE) and a trusted execution environment (TEE), the method comprising:	
executing a TEE scheduler in the REE on a first core of the multicore processor;
	subsequent to a migration of the TEE scheduler from the first core to a second core, issuing a request, by the TEE scheduler and to a transition submodule in the TEE, to execute an operations submodule in the TEE, wherein the transition submodule is operable to manage the transition of a core of the processor between execution of the REE and execution of the operations submodule in the TEE, and wherein the transition submodule is executed on the same core as the TEE scheduler; 
	upon execution of the operations submodule, determining if the core on which the operations submodule is executing has changed since previous execution of the operations submodule.

17.	(Currently Amended) A device comprising:
a multicore processor operable to execute a rich execution environment (REE) and a trusted execution environment (TEE);
data storage storing at least one computer program for controlling a processing circuitry to perform a trusted execution environment migration method for a device comprising a multicore processor, the processor operable to execute a rich execution environment (REE) and a trusted execution environment (TEE), the method comprising:
executing a TEE scheduler in the REE on a first core of the multicore processor;
	subsequent to a migration of the TEE scheduler from the first core to a second core, issuing a request, by the TEE scheduler and to a transition submodule in the TEE, to execute an operations submodule in the TEE, wherein the transition submodule is operable to manage the transition of a core of the processor between execution of the REE and execution of the operations submodule in the TEE, and wherein the transition submodule is executed on the same core as the TEE scheduler; 
upon execution of the operations submodule, determining if the core on which the operations submodule is executing has changed since previous execution of the operations submodule.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 16 and 17,

Yao et al. (US 2021/0103470 A1) teaches a rich execution environment (REE) and a trusted execution environment (TEE) running on a same physical device (e.g. see, para [0003]); Yao further discloses a TEE scheduling module that is configured to schedule sub-thread to the core for running (e.g. see, para. [0010], [0073], [0099]).

LEMAY et al. (US 2020/0004953 A1) teaches an operating system and a virtual machine manager (VMM) which may be interpreted as REE (e.g. see, para. [0075]); LEMAY further teaches a TEE environment and scheduler (e.g. see, para. [0085]).

Park et al. (US 9,697,124 B2) teaches migration of task (i.e. threads, scheduler) from a first processor cluster (i.e. a first core) to a second processor cluster (i.e. a second core); Park further discloses a scheduler initiating a task migration when one processor cluster exceeds threshold of usage percentage -e.g. see, (Fig. 1, Fig. 4, Fig. 9, col. 5, lines 1-27; col. 7, lines 1-15; 

	Rozas et al. (US 2017/0054557 A1) teaches a concept of platform migration of a secure enclaves from one processor core to another (e.g. see, para. [0110], [0119]).

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 16 and 17 specific to the other limitations combination with:

executing a TEE scheduler in the REE on a first core of the multicore processor;
subsequent to a migration of the TEE scheduler from the first core to a second core, issuing a request, by the TEE scheduler and to a transition submodule in the TEE, to execute an operations submodule in the TEE, wherein the transition submodule is operable to manage the transition of a core of the processor between execution of the REE and execution of the operations submodule in the TEE, and wherein the transition submodule is executed on the same core as the TEE scheduler; 
upon execution of the operations submodule, determining if the core on which the operations submodule is executing has changed since previous execution of the operations submodule.

Dependent claims 2-14 are allowed as they depend from allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        

/HENRY TSANG/Primary Examiner, Art Unit 2495